Citation Nr: 1812525	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  04-16 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $23,367.93 was properly created.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978 and from May 1978 to February 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $23,367.93.  The Veteran subsequently perfected an appeal as to the validity of that debt. 

In an August 2004 decision, the Committee on Waivers and Compromises (Committee) of the Muskogee RO denied the Veteran's request for a waiver of recovery of the overpayment.  It was noted that a compliance survey had found that the Veteran was paid Chapter 30 education benefits from June 2001 to May 2003, but was not attending classes.  The Committee determined that the Veteran had acted in bad faith in the creation of this debt, which precluded consideration of a waiver of recovery of his debt.  Neither the Veteran nor his attorney subsequently expressed disagreement regarding the denial of a waiver.  Instead, the Veteran's attorney continued to argue that the debt was not valid.

This claim was previously denied in a June 2010 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court vacated the Board's June 2010 decision, and remanded the issue to the Board for action consistent with the Memorandum Decision.  

In November 2006, July 2012, and August 2014, the Board remanded the matter for further development.  The matter was then returned to the Board for appellate consideration.  

In a February 2016 Board decision, it was found that the Veteran had received $23,367.93 in education benefits for attendance at Ramon Magsaysay Technological University (RMTU), but that fraud investigations had determined that he had not actually attended the courses for which he was paid.  As such, it was concluded that the debt was validly created.  

The Veteran's claim was again appealed to the Court and in a September 2017 Memorandum Decision the Board's February 2016 decision was reversed as to the validity of creation of the debt.  The case has been returned to the Board for further action in accordance with the Memorandum Decision.


FINDING OF FACT

In a September 2017 Memorandum Decision, the Court reversed the Board's February 2016 decision that concluded that the debt in the amount of $23,367.93 was validly created.  


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $23,367.93 is not valid.  38 U.S.C. §§ 3002, 3011 (2012); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became effective.  This liberalizing legislation essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim. 

These changes, however, are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). 

Nevertheless, in view of the favorable decision herein, the Veteran has suffered no prejudice due to any deficiency in notice or assistance and the Board need not further discuss this matter.

Overpayment 

As noted, a February 2016 Board decision concluded that the debt in the amount of $23,367.93 was validly created.  In September 2017, the Court reversed the Board's February 2016 decision.  See September 2017 Memorandum Decision, p. 3.  This decision effectuates the Court's order.  Accordingly, the debt created by overpayment of educational assistance benefits in the amount of $23,367.93 is not valid.


ORDER

An overpayment of VA educational assistance benefits in the amount of $23,367.93 was improperly created.  The benefit sought on appeal is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


